Memorandum: In view of the absence, in the records of these defendants, of any convictions other than trivial traffic infractions, we think the sentences of four months’ imprisonment were too severe and that the fines imposed, together with sentences to thirty days’ imprisonment will constitute ample punishment for the offenses to which they have entered pleas of guilty. All concur. (Appeals from judgments which sentenced defendants each to imprisonment for four months, with a fine of $500.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.